DETAILED ACTION
Status of the Application
The status of the claims stands as follows:
Pending claims:				1-7
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				3-6
New claims: 					None
Claims currently under consideration:	1-7
Currently rejected claims:			1-7
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rasholt (US 2012/0040053) in view of Ishimori (WO 2015/111357; cited by applicant with citations to US 2017/0006889 as an English translation).
Regarding claim 1, Rasholt teaches an acid milk-containing beverage ([0057], [0059]) comprising: acid milk ([0059]) and soybean polysaccharides (corresponding to soya bean fibre/soya bean polymer) ([0039]), wherein a content of non-fat milk solids is less than 8% with respect to a total amount of the acid milk-containing beverage ([0034]), which overlaps the claimed range; wherein a content of the soybean polysaccharides is less than 1% with respect to a total amount of the acid milk-containing beverage ([0039]), which overlaps the claimed range; and wherein the pH of the acid milk-containing beverage is less than 3.6 ([0060]), which overlaps the claimed range.  Rasholt also teaches that the acidified milk substrate is diluted at least 3 times with water to obtain the beverage ([0032], [0077]), but does not teach the beverage to be highly clear or that the absorbency of the beverage in a wavelength of 650 nm is 0.02 or less.
However, Ishimori teaches an acid milk-containing highly clear beverage (corresponding to white turbidity is suppressed) (Abstract) comprising: acid milk ([0040]); and soybean polysaccharides ([0044]), wherein a content of non-fat milk solids less than 0.4 mass% 
It would have been obvious for a person of ordinary skill in the art to have modified the beverage of Rasholt to have the highly clear appearance of the beverage as taught by Ishimori in order to produce a beverage similar to a sports drink, since Rasholt discloses that the beverage can be any drink encompassing acidified milk ([0059]).  Since Rasholt discloses the unlimited dilution of milk in order to prepare the beverage, it would be obvious to continue to dilute an acid-milk beverage to a point that the components present in the beverage approach zero, including amounts of non-fat milk solids.  Such extreme dilution would lead to a beverage that eventually becomes clear and has an absorbance within the claimed limitation, which would be comparable to water.  Though Ishimori discourages use of concentrations of milk solids below 0.15 mass% ([0042]), a skilled practitioner would recognize that any undesirable taste attributes of such a beverage could be compensated for via the addition of flavorants/sweeteners in a manner akin to that for the production of a traditional sports drink.  The goal of Ishimori is to produce a sports-type drink that still has attributes of milk beverages, like “milkiness” ([0022]-[0023]), but if that goal is not necessary and the beverage is aimed more so to being just similar to a sports drink, there is no reason that the minimum milk characteristics of the beverage need to be maintained.  In other words, there is not some 
Regarding claim 2, the prior art teaches the invention as disclosed above in claim 1, including the unlimited dilution of milk which would lead to the beverage eventually becoming clear and having an absorbance within the claimed range. 
Regarding claim 3, Rasholt teaches the invention as disclosed above in claim 1, including the beverage further comprising a sweetener (corresponding to sugar, sucrose, glucose, liquid sugar of fructose, aspartame, sugar alcohol, fruit concentrate, orange juice, strawberry juice, and lemon juice) ([0078]).
Regarding claim 4, Rasholt teaches the invention as disclosed above in claim 1, including the beverage further comprising an acidulant ([0059]).
Regarding claim 6, Ishimori teaches a packaged beverage wherein the acid milk-containing beverage according to claim 1 is filled in a transparent container ([0022]).
Regarding claim 7, Rasholt teaches a method for making an acid milk-containing beverage ([0057], [0059]) including acid milk ([0059]) and soybean polysaccharides 
However, Ishimori teaches an acid milk-containing highly clear beverage (corresponding to white turbidity is suppressed) (Abstract) comprising: acid milk ([0040]); and soybean polysaccharides ([0044]), wherein a content of non-fat milk solids less than 0.4 mass% lessens the whiteness and turbidity of the drink ([0042]).  Besides high clarity, an objective of the beverage is to have the appearance and color tone typical of sports drinks ([0037]).  Ishimori also teaches the milk is diluted with water ([0075]) to obtain the beverage.
It would have been obvious for a person of ordinary skill in the art to have modified the beverage of Rasholt to have the highly clear appearance of the beverage as taught by Ishimori in order to produce a beverage similar to a sports drink since Rasholt discloses that the beverage can be any drink encompassing acidified milk ([0059]).  Since Rasholt .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rasholt (US 2012/0040053) in view of Ishimori (WO 2015/111357; cited by applicant with citations to US 2017/0006889 as an English translation) as applied to claim 1 above, in view of Čugura (Čugura, T., Pleština, M.,  Kovačević, D.B., Vahčić, N., Dragović-Uzelac, V., Levaj, B., “Influence of Storage on Quality and Sensorial Properties of Sports Drink with Lemon Juice and Isomaltose”, 2014, Croatian Journal of Food Technology, Biotechnology and Nutrition, 9 (3-4), pages 110-116).
Regarding claim 5, the prior art teaches the invention as disclosed above in claim 1, including an objective of the beverage is to have the appearance and color tone typical of sports drinks (Ishimori, [0037]).  The prior art does not teach the beverage to have a Brix value of 1-10°.
However, Čugura teaches that sports drinks can have a Brix value of 5.22 
It would have been obvious for a person of ordinary skill in the art to have modified the beverage of Rasholt to have the Brix value taught by Čugura.  Since Rasholt discloses the incorporation of sugars ([0078]) in the beverage and Ishimori discloses the beverage as a sports drink, the incorporation of the Brix value of Čugura into the beverage would be obvious since Brix is merely a measure of sugar (i.e., carbohydrates) in a beverage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791